Order entered December 23, 2021




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                 No. 05-21-00157-CV

                           MICHAEL A. RUFF, Appellant

                                         V.

                              SUZANN RUFF, Appellee

                   On Appeal from the 116th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-17-17273

                                      ORDER

      The clerk’s record in this case, DC-17-17273, contains the original petition

from a different case, DC-17-17279. Accordingly, we ORDER Dallas County

District Clerk Felicia Pitre to file no later than January 6, 2022 a supplemental

clerk’s record containing the original petition in this case, DC-17-17273, filed

December 18, 2017.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.
/s/   KEN MOLBERG
      PRESIDING JUSTICE